          Case 7:19-cv-08966-PMH Document 29 Filed 02/18/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 KEVIN R. WALSH,

                                  Plaintiff,
 v.                                                           ORDER

 CALIBER HOME LOANS, INC.,                                    19-CV-08966 (PMH)

                                    Defendant.
 ---------------------------------------------------------X
PHILIP M. HALPERN, United States District Judge:

        Plaintiff Kevin R. Walsh (“Plaintiff”) commenced this action in the Supreme Court of the

State of New York, County of Westchester, on August 16, 2019. (Doc. 1-1). Plaintiff asserts claims

against his former employer, Caliber Home Loans, Inc. (“Defendant”), for breach of contract,

breach of implied contract, and unjust enrichment. (Id. ¶¶ 23–45). On March 31, 2020, Defendant

moved to dismiss Plaintiff’s Complaint under Federal Rule of Civil Procedure 12(b)(6). (Doc. 15).

On January 13, 2021, the Court denied Defendant’s motion on the basis that Defendant had failed

to comply with the Court’s Local Civil Rules. (Id. at 2). Specifically, the Court found that

Defendant had improperly attached exhibits to its memorandum of law and not to a supporting

affidavit in violation of Local Civil Rule 7.1. (Id.).

        Presently pending before the Court is Defendant’s motion for reconsideration of the

Court’s January 13, 2021 Order pursuant to Local Civil Rule 6.3 and Federal Rule of Civil

Procedure 83(a)(2). (Docs. 24, 25). Plaintiff filed opposition to Defendant’s motion on February

8, 2021 (Doc. 26), and Defendant filed a reply brief on February 10, 2021 (Doc. 27).

        For the reasons set forth below, the Court DENIES Defendant’s motion.




                                                        1
           Case 7:19-cv-08966-PMH Document 29 Filed 02/18/21 Page 2 of 4




                                   STANDARD OF REVIEW

          “A motion for reconsideration under Local Rule 6.3 is appropriate where ‘the moving

party can point to controlling decisions or data that the court overlooked—matters, in other words,

that might reasonably be expected to alter the conclusion reached by the court.’” Henderson v.

Metro. Bank & Tr. Co., 502 F. Supp. 2d 372, 375-76 (S.D.N.Y. 2007) (quoting In re BDC 56

LLC, 330 F.3d 111, 123 (2d Cir. 2003)). It is appropriate to grant a motion for reconsideration only

if the movant points to “an intervening change in controlling law, the availability of new evidence,

or the need to correct a clear error or prevent manifest injustice.” Id. (quoting Doe v. New York

City Dep't of Social Servs., 709 F.2d 782, 789 (2d Cir. 1983)). Such a motion should be denied

when “the movant ‘seeks solely to relitigate an issue already decided,’” id. (quoting Shrader v.

CSX Transp. Inc., 70 F.3d 255, 257 (2d Cir. 1995)), and should be “narrowly construed and strictly

applied so as to avoid repetitive arguments on issues that have been considered fully by the Court,”

id. (quoting DGM Invs., Inc. v. New York Futures Exch., Inc., 288 F.Supp.2d 519, 523 (S.D.N.Y.

2003)). The standard for granting reconsideration is “strict.” DGM Invs., 288 F. Supp. 2d at 523

(quoting Dellefave v. Access Temps., Inc., No. 99-CV-6098, 2001 WL 286771 (S.D.N.Y. Mar. 21,

2001)).

          Federal Rule of Civil Procedure 83(a)(2) provides that “[a] local rule imposing a

requirement of form must not be enforced in a way that causes a party to lose any right because of

a nonwillful failure to comply.” Rule 83 does not “affect the court's power to enforce local rules

that involve more than mere matters of form.” Fed. R. Civ. P. 83(a)(2) advisory committee’s note

to 1995 amendment.




                                                 2
         Case 7:19-cv-08966-PMH Document 29 Filed 02/18/21 Page 3 of 4




                                           ANALYSIS

       Here, Defendant argues that reconsideration is appropriate because the Court committed

clear error. The Court finds that no clear error was committed and that denial of Defendant’s

motion to dismiss for failure to comply with the Court’s Local Civil Rules was appropriate. Local

Civil Rule 7.1 is not purely addressed to a matter of form, but rather ensures that the Court can

properly consider documents submitted by a party in support of or opposition to a motion.

       Even assuming that the Court had considered the exhibits attached improperly to

Defendant’s memorandum of law and addressed the merits of the arguments presented by

Defendant, the Court would have likewise denied Defendant’s motion. Based on the factual

allegations included within the four corners of the Complaint, the relevant pleading standards, and

the competing and/or conflicting documents attached to the memorandum of law as well as the

potential ambiguities contained therein, Plaintiff’s pleading is sufficient to survive a motion to

dismiss. Even a cursory review of the exhibits submitted by Defendant reveals, quite clearly, that

Defendant’s motion would be denied as the exhibits create more issues than they solve. Certainly,

and without more, these exhibits are not dispositive. The result Defendant seeks depends on more

than a reading of those documents; and is undoubtedly more appropriately considered, if at all, at

the summary judgment stage.

                                        CONCLUSION

       Defendant’s motion for reconsideration is DENIED. Defendant is directed to file its answer

to Plaintiff’s Complaint by March 5, 2021. The Initial Pretrial Conference scheduled for February

24, 2021 is adjourned until March 15, 2021 at 10:30 a.m. At the time of the scheduled conference

all parties shall call (888) 398-2342; access code: 3456831.

       The Clerk is instructed to terminate Docs. 24 and 28.



                                                3
        Case 7:19-cv-08966-PMH Document 29 Filed 02/18/21 Page 4 of 4




                                   SO ORDERED:
Dated: White Plains, New York
       February 18, 2021
                                   _____________________________________
                                   Philip M. Halpern
                                   United States District Judge




                                      4
